Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed September 23, 2019.
Claims 15-17 and 21-37 are pending. 
Claims 21-37 are added and Claims 1-14 and 18-20 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/21/2020 and 2/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the head pointer"; however there is no prior mention of a head pointer. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 32 is a “computer program product, stored on a computer readable medium”. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals- Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17 and 21-37 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,459,927. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed within claims 1-5 of U.S. Patent No. 10,459,927.

Please see graph below for mapping:
16/579,716						10,459,927
15. A relevance service framework system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations related to a relevance service, the operations comprising: 

receiving a group of N filters associated with a relevance search request related to an application programming interface (API), each filter representing a constraint and being respectively associated with a desired mix percentage and a weight; 

generating a set of N filtered lists by applying each filter to a sorted list of deals related to promotion offerings; 

instantiating an empty output sorted list; and 

populating the output sorted list using the deals from the set of filtered lists, wherein a mix percentage for the output sorted list is calculated based on attributes of the deals and ordering of the output sorted list is calculated based on the respective desired mix percentages of each of the filters.
16. The relevance service framework system of claim 15, wherein the operations further comprise: in an instance in which at least one filter is associated with at least one seed deal, adding the seed deal to the output sorted list. 
17. The relevance service framework system of claim 15, wherein the operations further comprise: ordering the sorted list of the deals based on data describing signals representing activity of a particular consumer.
25. A computer-implemented method for enforcing diversity in an ordered list of deals, the computer-implemented method comprising: 

receiving a group of N filters associated with a relevance search request related to an application programming interface (API), each filter representing a constraint and being respectively associated with a desired mix percentage and a weight; 

generating a set of N filtered lists by applying each filter to a sorted list of deals related to promotion offerings; 

instantiating an empty output sorted list; and 

populating the output sorted list using the deals from the set of N filtered lists, wherein a mix percentage for the output sorted list is calculated based on attributes of the deals and ordering of the output sorted list is calculated based on the respective desired mix percentages of each of the filters.

32. A computer program product, stored on a computer readable medium, comprising instructions that when executed on one or more computers cause the one or more computers to perform operations implementing enforcing diversity in an ordered list of deals describing promotion offerings available to a particular consumer, the operations comprising: 
receiving a group of N filters associated with a relevance search request related to an application programming interface (API), each filter representing a constraint and being respectively associated with a desired mix percentage and a weight; 
generating a set of N filtered lists by applying each filter to a sorted list of deals related to the promotion offerings; 
instantiating an empty output sorted list; and 
populating the output sorted list using deals from the set of N filtered lists, a mix percentage for the output sorted list is calculated based on attributes of the deals and ordering of the output sorted list is calculated based on the respective desired mix percentages of each of the filters. 

relevance service framework system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to provide a relevance service API including: 
a relevance application layer, configured to provide the relevance service API, wherein the relevance application layer includes at least one aggregator node that is operable to execute a portion of the relevance service processing algorithms; and 
a distributed search cluster, configured to be implemented on one or a combination of distributed search servers, wherein the distributed search cluster is configured to implement relevance functions including deal ranking and scoring; and 
wherein the relevance application layer performs operations comprising: 
receiving, by the relevance service API, a relevance search request from a relevance API client, wherein the relevance search request is a search query that was generated on behalf of a particular consumer for deals describing promotion offerings that are currently available to the consumer; 
receiving, from the distributed search cluster, an ordered list of deals, the ordering based on each deal's user-item relevance score 
adjusting the ordering based in part on enforcing diversity in the ordered list of deals; 
wherein there are N deals in the ordered list of deals, and wherein adjusting the ordering comprises: 
receiving a group of N filters, each filter representing a constraint and being respectively associated with a desired mix percentage and a weight; 
generating a set of N filtered lists by applying each filter to the sorted list; 
instantiating an empty output sorted list; and 
populating the output sorted list using deals from the set of filtered lists, wherein the output sorted list mix percentage is calculated based on attributes of the deals and the output sorted list ordering is calculated based on the respective desired mix percentages of each of the filters. 
    2. The system of claim 1, wherein populating the output sorted list is preceded by: in an instance in which at least one filter is associated with at least one seed deal, adding the seed deal to the output sorted list. 
    3. The system of claim 1, wherein adjusting the ordering includes a co-ranking personalization adjustment based on data describing signals representing activity of the particular consumer. 



Independent Claim 15 is a system claim whose limitations are fully encompassed within the system of claim 1 (as well as the product of claim 4) of U.S. Patent No. 10,459,927. The other independent claims of the instant application (claim 25 and claim 32) contain similar limitations and are fully encompassed within claim 1 (as well as claim 4) of U.S. Patent No. 10,459,927. Dependent claim 16 is fully encompassed within dependent claim 2 of U.S. Patent No. 10,459,927. Next, dependent claim 17 is fully encompassed within dependent claim 3 of U.S. Patent No. 10,459,927. The remaining claims of the instant application mirror the above explanation.

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
March 25, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161